Exhibit 10.5

HENRY SCHEIN, INC.

135 Duryea Road

Melville, NY 11747

February 7, 2019    

Covetrus, Inc.

7 Custom House Street, Suite 2

Portland, ME 04101

Attn: General Counsel (voyagerlegal@vetsfirstchoice.com)

With copy to:

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02110-1726

Attn: Mark Stein (mark.stein@morganlewis.com)

 

  Re:

Transition Services Agreement

Dear Sir and/or Madam:

Reference is made to the Transition Services Agreement, dated as of the date
hereof (the “TSA”), by and between Henry Schein, Inc. (“Harbor”) and Covetrus,
Inc. (“Spinco”). For purposes of this letter agreement (this “Letter”),
capitalized terms used but not otherwise defined in this Letter shall have the
meanings ascribed to them in the TSA.

In connection with our execution and delivery of the TSA, this Letter is
intended to memorialize certain understandings between us.

In consideration of the premises and mutual agreements and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties to
this Letter agree as follows:

1.    Real Property Leases. In the event that Service Provider becomes aware
that the lease in respect of any real property used in the provision of any
Service will expire or otherwise terminate during the Term of such Service (a
“Terminated Lease”), to the extent that an alternative site is reasonably
necessary to provide such Service, Service Provider shall use commercially
reasonable efforts to either enter into a new lease for an alternative site or a
third party logistics arrangement (a “New Arrangement”), such that it can
continue to provide the applicable Service in accordance with the service level
requirements set forth in Section 2.3 of the TSA. Service Recipient shall be
responsible for and shall pay or reimburse Service Provider for any incremental
rent payable under any New Arrangement in excess of the rent payable under the
Terminated Lease, and (b) any other incremental third party costs, expenses,
fees or charges incurred by Service Provider as a result of the provision of the
applicable Service by way of the New Arrangement (and the amounts described in
the foregoing clauses (a) and (b) shall be Service Fees for purposes of the
TSA).

2.    Subsidiaries of Service Recipient.    The Parties acknowledge and agree
that Services will be provided to (a) in the case of Harbor, the entities set
forth on Exhibit A under the caption “Harbor Subsidiaries” and (b) in the case
of Spinco, the entities set forth on Exhibit A under the caption “Spinco



--------------------------------------------------------------------------------

Subsidiaries” (collectively, and as the same may be amended and supplemented
pursuant to this Section 2, the “Service Recipient Subsidiaries”), and that by
virtue of the execution of this Letter, each Service Recipient Subsidiary hereby
agrees that it shall become a party to and bound by the terms and provisions of
the TSA to the same extent as if each such Service Recipient Subsidiary was a
signatory thereto. In the event that following the date of this Letter the
Parties agree that Services will be provided to an entity that is not currently
listed on Exhibit A, the Parties shall amend and supplement Exhibit A to include
such entity and such entity shall become a party to the TSA by entering into a
joinder to the TSA in a form mutually agreed to by Harbor and Spinco.

3.    Service Fees. Notwithstanding that the Parties are entering into the TSA
on the date hereof concurrently with the execution and delivery of this Letter,
Spinco hereby acknowledges and agrees that the Service Fees payable in respect
of all Services provided by Harbor and its Subsidiaries under the TSA shall be
calculated and payable as if the TSA was executed and delivered by the Parties
on February 4, 2019. Service Recipient acknowledges and agrees that all Service
Fees payable under the TSA shall be paid by either check or wire transfer of
immediately available funds to an account designated by Service Provider.

4.    Miscellaneous.

(a)    This Letter and all issues and questions concerning the construction,
validity, enforcement and interpretation of this Letter shall be governed by,
and construed in accordance with, the Laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of
Delaware. In furtherance of the foregoing, the internal Laws of the State of
Delaware shall control the interpretation and construction of this Letter, even
though under that jurisdiction’s choice of law or conflict of law analysis, the
substantive Law of some other jurisdiction would ordinarily apply.

(b)    This Letter may not be amended except by an instrument in writing signed
by both Parties. No failure or delay by either Party in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right hereunder. Any agreement on the part of either Party to any
such waiver shall be valid only if set forth in an instrument in writing signed
on behalf of such Party.

(c)    All references to the TSA in this Letter shall refer to the TSA as it may
be amended, restated, modified, supplemented and/or replaced from time to time
after the date hereof, with appropriate adjustments to the section references of
such agreement following any such amendment, restatement, modification,
supplement and/or replacement.

(d)    This Letter may be executed in one or more counterparts each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Letter by facsimile or portable document format
(PDF) shall be as effective as delivery of a manually executed counterpart of
any such Letter.

[Signature page follows]    



--------------------------------------------------------------------------------

Very truly yours,

HENRY SCHEIN, INC.

By:  

/s/ Steven Paladino

Name:   Steven Paladino Title:  

Executive Vice President and Chief

Financial Officer

 

ACCEPTED AND AGREED:

COVETRUS, INC. By:  

/s/ Christine T. Komola

Name:   Christine T. Komola Title:   Chief Financial Officer